Title: From Alexander Hamilton to Theodore Sedgwick, [18 February 1795]
From: Hamilton, Alexander
To: Sedgwick, Theodore


My Dear Sedgwik
[Bristol, Pennsylvania, February 18, 1795]
Every moment’s reflection increases my chagrin and disgust at the failure of the propositions concerning the unsubscribed Debt. I am tortured by the idea that the Country should be so completely and so unnecessarily dishonored. A day of reckoning must come. I pray you, let the yeas and nays seperate the wheat from the chaff. I may otherwise have to feel the distress of wounding a friend by a shaft levelled at an enemy. The case is an extreme one. Managements are every way improper.
Yrs. Affectly

A Hamilton
Bristol Feby. 18. 1795


